Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method of operating a semiconductor device including memory cells each storing multi-bit data. The independent claims 1, 12 and 19 recite the method and apparatus include receiving data that is to be programmed in a memory cell selected from the memory cells; and applying a program pulse to the selected memory cell, the program pulse being determined depending on a logic state of the data and being selected from a group including a first program pulse having a positive polarity, a second program pulse having the positive polarity and having at least one of a peak level, a peak period, and a falling slew rate different from those of the first program pulse, a third program pulse having a negative polarity, and a fourth program pulse having the negative polarity and having at least one of a peak level, a peak period, and a rising slew rate different from those of the third program pulse. The prior art fails to disclose a voltage generator configured to generate a first program pulse having a positive polarity and a second program pulse having a negative polarity and having at least one of a peak level, a peak period, and a slew iorate different from those of the first program pulse; and a control logic circuit configured to receive data that is to be programmed into a memory cell selected from the memory cells, and to apply a program pulse to the selected memory cell to perform a program operation, the program pulse being determined depending on a logic state 15of the data and being selected from among the first and second program pulses. Therefore, claims 1-20 are in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        05/07/2022